


110 HCON 277 IH: Rejecting and condemning the Equal

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 277
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Broun of Georgia
			 (for himself, Mr. Bishop of Utah,
			 Mr. Westmoreland,
			 Mr. Feeney,
			 Mr. Culberson, and
			 Mr. Burgess) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		CONCURRENT RESOLUTION
		Rejecting and condemning the Equal
		  Employment Opportunity Commission’s position that English-only employment rules
		  violate title VII of the Civil Rights Act of 1964 as unjustified and
		  unsupported by law, and for other purposes.
	
	
		Whereas the Equal Employment Opportunity Commission (EEOC)
			 has filed suit against the Salvation Army claiming that the Salvation Army’s
			 requirement that its employees speak only English on the job is a violation of
			 title VII of the Civil Rights Act of 1964;
		Whereas the EEOC has filed similar suits against other
			 employers on similar grounds, but has rarely prevailed in court;
		Whereas Federal courts have held, with only a few
			 exceptions, that the EEOC’s position has no support in title VII of the Civil
			 Rights Act of 1964;
		Whereas Federal courts rejected the EEOC’s position twice,
			 immediately after the EEOC declared its position, by finding the EEOC’s
			 position to be illegal, ultra vires, and
			 wrong.
		Whereas title VII of the Civil Rights Act of 1964
			 prohibits employment discrimination on the basis of national origin and not on
			 the basis of language;
		Whereas the fundamental error in the EEOC’s position is
			 equating the language a person speaks with the person’s national origin;
		Whereas there may be rare circumstances in which an
			 English-only employment rule is a pretext for intentional national origin
			 discrimination, but in most cases such an employment rule has little or nothing
			 to do with a person’s national origin;
		Whereas there is no prohibition in title VII of the Civil
			 Rights Act of 1964 against an employer’s decisions based on language choices;
		Whereas Federal courts have uniformly rejected equating
			 language and national origin, noting that national origin is an immutable
			 characteristic, while language is both mutable and not representative of a
			 person’s national origin;
		Whereas the EEOC’s unjustified policy of challenging
			 employers’ English-only employment rules causes significant disruption in
			 workplaces and denies an employer’s legitimate right to control its workplace;
			 and
		Whereas the EEOC has rejected numerous informal attempts
			 to control its behavior: Now, therefore, be it
		
	
		That the Congress—
			(1)rejects and condemns the Equal Employment
			 Opportunity Commission’s position that English-only employment rules violate
			 title VII of the Civil Rights Act of 1964 as unjustified and unsupported by
			 law; and
			(2)calls on the Equal
			 Employment Opportunity Commission to suspend further activities to enforce such
			 position.
			
